Detailed Action

►	The applicant's response (filed 01 AUG 2022) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 1-6 and 8-27 is/are pending with Claims 19-20 withdrawn from consideration as the result of a restriction requirement. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.
	Claim 25 is indefinite because the phrase “the rigid structure” lacks proper antecedent basis in Claim  23.	

35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 102/103 

►	Claim 1-4, 6, 8-10, 13, 16, 18, 23-24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Mirkin et al. [US2010/0081134 – hereinafter “Mirkin”]

	Claim 1 is drawn to a detectable probe(i.e. a composition), comprising:
(a) a retaining component;
(b) a label component; and
(c) two or more binding components attached to the retaining component,
wherein the detectable probe is bound to a binding partner,
wherein the binding partner is non-covalently bound to at least one binding component of
the two or more binding components,
and wherein the two or more binding components have the same binding specificity for an
epitope of the binding partner.
	Anticipation; Mirkin  teach a composition comprising all of the limitations of Claim 1, see for example Figs 6A and 6B, noting especially the product of STEP  2 shown in Fig. 6B. The composition shown there comprises a retaining component (i.e. the magnetic particle); a label component (i.e.  the bar-code DNA hybridized to the SH capture DNA probes immobilized on the gold nanoparticles); and two or more binding components attached to the retaining component 
[i.e. the antibodies attached to the Magnetic Particles shown non-covalently bound to a binding partner (i.e. the target protein)]. The two or more binding components shown in Fig. 6B have  the same binding specificities for an epitope of the binding partner as they are identical antibodies directed to the same  target protein molecules. 
	Obviousness; Also note that the nanoparticle probes of Mirkin shown in Figs. 6A and 6B alone meet the  detectable probe of Claim 1 except for one aspect. The nanoparticle probe of Mirkin (hereinafter “NP probes”) as illustrated in Figs 6A-6B  comprises  a single binding component [i.e. a single antibody attached to the nanoparticle (i.e.  a solid surface support – a retaining component)].  However, in para 183, for example,  Mirkin teach that the nanoparticles may comprise a plurality of antibodies (i.e. Mirkin uses the plural – meaning “two or more”)  and a plurality  SH- capture probes (i.e. oligos). The SH- capture oligos are further hybridized to bar-code oligos which bar-code oligos function as reporters of target specific binding by the NP probes. Also note that Mirkin explicitly teach in Figs. 6A-6B particles comprising a plurality of antibodies (i.e. two or more binding components). Accordingly, absent an unexpected result it would have been prima facie obvious to the ordinary  to modify the NP probes of Mirkin wherein both a plurality of labels (i.e. reporters) and a plurality of target binding components are immobilized to the NP probes.  The PHOSITA would have been motivated to modify the NP probes  of  Mirkin in order to provide additional target specific binding moieties
	
Claim 2  is drawn to an embodiment of the composition of Claim 1 wherein the label component is coupled to the retaining component.
	Mirkin teach this limitation, see Fig. 6B and note the product of STEP  2 or the NP probe of Figs 6A-6B. 

Claim 3 is drawn to an embodiment of the composition of Claim 1 wherein the retaining component comprises a nucleic acid. Claim 4 is drawn to an embodiment of the composition of Claim 3 wherein the nucleic acid comprises nucleic acid origami.
Mirkin teach this limitation, see Fig. 6B and note especially the product of STEP  2. The composition shown there clear comprises a nucleic acid  (i.e. the bar-code DNA hybridized to the SH capture DNA probes immobilized on the gold nanoparticles). The bar-code DNA probe hybridized to the SH capture DNA probes  meets the limitation which reads nucleic acid origami.

Claim 6 is drawn to an embodiment of the composition of Claim 1, comprising two or more label components coupled to the retaining component.
	Mirkin teach this limitation. Note the bar-code DNA probes of Mirkin shown for example in Figs. 6A-6B.
    
Claim 8 is drawn to an embodiment of the composition of Claim 1, wherein the binding partner is attached to a solid phase support
	Mirkin teach this limitation. Note the target protein (i.e. the binding partner) is immobilized to the retaining component (i.e. the Magnetic microparticles) of Mirkin, shown for example in Figs. 6A-6B. Note especially the product of STEP  2.
    
Claim 9 is drawn to an embodiment of the composition of Claim 8 wherein the binding partner is attached  to the solid phase support via a structured nucleic acid particle. 
Mirkin teach this limitation wherein Mirkin teach that the target binding molecule can be an aptamer (i.e. a structured nucleic acid particle). In support of this position consider Bauer et al. [Molecules 24:4377(2019) – hereinafter “Bauer”].
As regards Claim 10, note that the various antibodies are constrained from contacting each other because they are immobilized to the microparticles. See for example para 360.

As regards Claim 13, note at least for example para 219.

Claim 16 is drawn to an embodiment of the composition of Claim 1, wherein the retaining component comprises a bead.. 
Mirkin teach this limitation. See at least Figs. 6A-6B. 
Mirkin clearly teach acquiring a signal from the label component in order to detect the binding partner (i.e. the target protein molecule) as recited in the method of Claim 18, see especially Fig. 6B.
Mirkin teach the limitations of  Claims 23-24.
The limitations of Claims 26-27 are absent an unexpected result, the limitations recited are considered  to be  a simple design choices  well within the knowledge,  skill,  ability  and common sense of the PHOSITA at the time of the invention.  


Claim Rejection(s) under 35 U.S.C. 103

► 	Claim(s) 5  is/are rejected under 35 U.S.C. 103 as obvious over Mirkin as
applied above against Claim 1 and further in view of Guo et al. [US 2019/0032050 — hereinafter “Guo”].

Claim 5 is drawn to an embodiment of the composition of Claim 1 wherein the retaining
component comprises a fluorescent nanoparticle. 
Mirkin teach a composition comprising most of the structural limitations recited in
Claims 5 and 16 for the reason(s) outlined above except. Mirkin do not teach the use of
fluorescent nanoparticles as the retaining component rather Mirkin teach the use of non-fluorescent particles (i.e. the magnetic microparticles and/or the nanoparticles shown in Fig. 6A and 6B). However, fluorescent particles decorated with antibodies were known as evidenced by at least para 5 of Guo. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the fluorescent magnetic nanoparticles of Guo for the microparticles  and/or nanoparticles of Mirkin. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).


► 	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as obvious over Mirkin as
applied above against Claim 1 and 16 and further in view of Wojczewski et al. [Synlett 1999 No. 10:1667 — hereinafter “Wojczewski”].

Claim 17 is drawn to an embodiment of the composition of Claim 1 wherein the label component comprises one or more fluorescent moieties within the bead.
Mirkin teach a composition comprising most of the structural limitations recited in
Claim 17 for the reason(s) outlined above except Mirkin does not teach the use of
fluorescent labels. Rather, Mirkin teach the use of non-fluorescent oligos as the label component  (i.e. the bar-code DNAs shown in Fig. 6B for example). However, fluorescent oligos  were known as evidenced by at least abstract of Wojczewski. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the fluorescent oligos of  Wojczewski for the non-fluorescent oligos of  Mirkin. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).


► 	Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as obvious over Mirkin as
applied above against Claim 1 and 16 and further in view of Jendoubi et al. [ US 2003/0049666626 — hereinafter “Jendoubi”].
	Claim 21 is drawn to an embodiment of Claim 1 wherein the binding partner comprises a polypeptide that is attached to an array of polypeptides.
Mirkin teach a composition comprising most of the structural limitations recited in
Claim 21 for the reason(s) outlined above except Mirkin does teach the use of protein arrays. Rather,  the binding partner of Mirkin appear to be free in solution until they are captured on the Magnetic microparticles shown for example in Fig. 6B. However, protein arrays and the detection of binding partner proteins immobilized thereon were known, see at least para. 73 in Jendoubi. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA prior to the instant invention to substitute an arrayed binding partner ofJendoubi for the free binding partners of  Mirkin. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

As regards the method of Claim 22, it would have prima facie obvious to uses the bar-code labeled NP probes to detect an arrayed protein targetfor at least the reason(s) outlined above. 
Claim Objections

►	Claim(s) 11-12 and 14-15 is /are objected to as being dependent upon a rejected base claim, but would appear to be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are  deemed moot in view of the new grounds of rejection.

Conclusion

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          

C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov